670 S.E.2d 783 (2008)
In the Matter of James A. ELKINS.
No. S08Y1779.
Supreme Court of Georgia.
November 17, 2008.
William P. Smith, III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, Atlanta, for State Bar of Georgia.
Worthington & Flournoy, Thomas M. Flournoy, Jr., Columbus, for Elkins.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of Special Master, Duke Riley Groover, recommending that the Court accept James A. Elkins's petition for voluntary discipline and impose a six-month suspension. In his petition Elkins admits that in the representation of two clients in civil proceedings he failed to keep his clients informed of the status of the cases, he failed to act with reasonable diligence in representing the clients, and he failed to inform the clients of a 90-day suspension he received while the representations were ongoing. In the Matter of James A. Elkins, 281 Ga. 249, 637 S.E.2d 399 (2006). He admits this conduct constitutes violations of Rules 1.3 and 1.4 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rule 1.3 is disbarment and for Rule 1.4 is a public reprimand.
In mitigation Elkins states he has cooperated with the State Bar in submitting the petition for voluntary discipline and that he is sincerely remorseful for the violations of the disciplinary rules. The Special Master accepted the mitigating circumstances and noted in aggravation Elkins's prior disciplinary history.
The State Bar filed a response in which it recommends that the Court accept the petition. Having reviewed the record, the Court accepts the Special Master's recommendation and hereby directs that James A. Elkins be suspended from the practice of law for six months, effective as of the date of this opinion. Elkins is reminded of his duties under Bar Rule 4-219(c).
Voluntary petition accepted.
All the Justices concur.